DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 9/2/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, 14-15, 18-19, 21, 23-28, 30-32 are  rejected under 35 U.S.C. 102(a)(1) and 02(a)(2) as being anticipated  by Hsu et al [US 2008/0122090]
►	With respect to claim 11, Hsu et al (figs 2& 7-7B, text [0001]-[0056]) discloses the claimed semiconductor device structure, comprising: 
	a semiconductor substrate (15, fig 2); 
	a first conductive structure (16, fig 2) over the semiconductor substrate; 
	a first dielectric layer (12,  figs 2 & 7)  surrounding the first conductive structure; 
	a second dielectric layer (24) over the first dielectric layer; 

	an interfacial layer (86) between the first conductive structure and the second conductive structure.
►	With respect to claim 12, Hsu et al (fig 7) discloses wherein the second conductive structure is in direct contact with the interfacial layer and the second dielectric layer.
►	With respect to claim 14, Hsu et al (text [0024]-[0056]) discloses wherein the first conductive structure, the interfacial layer, and the second conductive structure are made of different conductive materials.
►	With respect to claim 15, Hsu et al (text [0024]-[0056]) discloses wherein the first conductive structure comprises Co, Ru, W, Mo, Al, or a combination thereof, the second conductive structure comprises Ru, Co, Mo, W, Al, or a combination thereof, and the interfacial layer comprises W, Ti, Ta, Ru, Co, Mo, Al, or a combination thereof.
►	With respect to claim 18, Hsu et al (figs 2 & 7-7B, text [0001]-[0056]) discloses the claimed semiconductor device structure, comprising: 
	a semiconductor substrate (15, fig 2); 
	a first conductive structure (16, fig 2 ) over the semiconductor substrate; 
	a first dielectric layer (12, fig 2 & 7) surrounding the first conductive structure; 
	a second dielectric layer (24) over the first dielectric layer; 
	a second conductive structure (80/72/76, fig 7 & 7A) partially surrounded by the second dielectric layer and partially surrounded by the first conductive structure, wherein the second conductive structure is in direct contact with the first dielectric layer; and 
	an interfacial layer (86) separating the first conductive structure from the second conductive structure.

►	With respect to claim 19, Hsu et al (fig 7) discloses wherein the second conductive structure is in direct contact with the second dielectric layer and the interfacial layer.
►	With respect to claim 21, Hsu et al (text [0024]-[0056]) discloses wherein the first conductive structure, the interfacial layer, and the second conductive structure are made of different conductive materials.
►	With respect to claim 23, Hsu et al (fig 7) discloses the interfacial layer is not in direct contact with the second dielectric layer.
►	With respect to claim 24, Hsu et al (fig 7) discloses an etch stop layer (22) between the first dielectric layer and the second dielectric layer,
►	With respect to claim 25, Hsu et al (fig 7) discloses wherein the interfacial layer is in direct contact with the etch stop layer (portion of the interfacial layer 86 being direct contact with etchstop 22).
►	With respect to claim 26, Hsu et al (fig 7) discloses wherein the interfacial layer is not in direct contact with the etch stop layer (portion of the interfacial layer 86 being not direct contact with etchstop 22).
►	With respect to claim 31, Hsu et al (fig 7) discloses the first conductive structure and the second conductive structure are physically separated from each other by the interfacial layer.
►	With respect to claim 27, Hsu et al (figs 7-7B, text [0001]-[0056]) discloses the claimed semiconductor device structure, comprising: 
	a semiconductor substrate (15, fig 2); 
	a first conductive structure (16, fig 2) over the semiconductor substrate; 
	a dielectric layer (12, figs 2 & 7) surrounding the first conductive structure; 
	a second conductive structure (84/72/76) over the first conductive structure, wherein a portion of the second conductive structure extends into the first conductive structure; and 

►	With respect to claim 28, Hsu et al (fig 7) discloses wherein the portion of the second conductive structure extending into the first conductive structure laterally extends towards an edge of the first conductive structure.
►	With respect to claim 30, Hsu et al (text [0024]-[0056]) discloses wherein the first conductive structure, the interfacial layer, and the second conductive structure are made of different conductive materials.
►	With respect to claim 32, Hsu et al (fig 7) discloses wherein the second conductive structure is in direct contact with the dielectric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al [US 2008/0122090] in view of Hamada et al [US 2006/0223325]
►	With respect to claim 17, 22 and 25, Hsu et al substantially discloses the claimed semiconductor device but is silent about an upper portion of the interfacial layer is thicker than a lower portion of the interfacial layer.
	However, Hamada et al  teaches using the interfacial layer (15A) having the upper portion of the interfacial layer is thicker than the lower portion of the interfacial layer.

	Moreover, the claimed thicknesses of the interfacial layer would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 16 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819